DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/EP2018/062165, filed 05/10/2018. This application claims foreign priority to GB1707930.2, filed 05/17/2017.

Information Disclosure Statement
The IDS filed on 11/15/2019 has been considered. See the attached PTO 1449 form.

Election/Restrictions
Applicant's election with traverse of Group I (claims 16-20) and azoxystrobin as the agrochemical active ingredient in the reply filed on 05/18/2021 is acknowledged.  The traversal is on the ground(s) that the written opinion provided by the international search authority indicated that claims 1-15 contained unity of invention and that this is evidence that groups of I-VII have unity of invention as claims 16-26 generally correspond to claims 1-15. It was argued that Groups I-VII fall within the category of “a product, a process specially adapted for the manufacture of the said product and a use of the said product” as provided in 37 CFR 1.475 (b) and thus the claims to different categories of invention are considered to have unity of invention.  This is not found persuasive because as provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Receipt of Remarks/Amendments filed on 05/18/2021 is acknowledged. Claims 16-26 are currently pending. Claims 21-26 have been withdrawn. Accordingly, claims 16-20 are currently under examination.

Claim Objections
Claim 16 is objected to because of the following informalities:  
The recitation “is dissolved gamma caprolactone” in line 5 should read “is dissolved in gamma caprolactone”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the composition is an emulsion concentrate (EC) or an emulsion in water (EW)”. The limitation “emulsion in water” in the phrase is unclear because the structure of the recited “emulsion in water” is unclear.   An emulsion can be an oil in water emulsion or water in oil emulsion (standard emulsion types).  Thus the recitation of “emulsion in water” would seem to indicate the structure is an oil-in-water-in-water emulsion or water-in-oil-in-water emulsion (i.e. triple emulsion).  The specification fails to provide a limiting definition of emulsion in water.   However page 1 of the specification recites upon dilution with water the oil forms droplets (thus forming an emulsion in water) which structurally would seem to indicate just an oil in water emulsion is formed.   Thus, the structure of emulsion in water is unclear and Applicant needs to clearly state what type of emulsion is intended in the instant claims.
Claims 17-20 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2009/031621 A1; 12/03/2009) (previously cited in the requirement for restriction/election requirement office action) in view of Cirou et al. (Research in Microbiology, 162 (2011) 945-950) and Silvia (Postharvest Decay Control Strategies, (2014), Pg. 1-44) as evidenced by PPDP (IUPAC Pesticides Properties DataBase, Azoxystrobin (Ref: ICI 5504), 04/27/2021). 
	Kobayashi throughout the reference teaches liquid agrochemical compositions having good emulsion stability (Abstract). The reference teaches an agrochemical liquid composition containing a pesticide active ingredient, a surfactant and an ester solvent having a water solubility of 2% by weight or more and an ester solvent having a water solubility of less than 2% by weight (Claim 1). It teaches the composition further containing polyhydric alcohols, lactams and lactone (Claim 12). It also teaches the 

	The teachings of Kobayashi have been set forth above. 
	While the Kobayashi reference teaches incorporating lactones and pesticide active ingredients, it does not expressly teach including specifically gamma caprolactone and azoxystrobin out of the various lactones and active ingredients disclosed in reference. However, these deficiencies are cured by Cirou and Silvia.
	Cirous teaches that bacteria degrading quorum sensing (QS) signals have been proposed as biocontrol agents able to quench QS-dependent expression of virulence symptoms caused by Pectobacterium on potato plants. It teaches that gamma caprolactone treatment stimulates growth of quorum-quenching Rhodococcus populations in a large scale hydroponic system for culturing Solanum tuberosum. The reference concludes that the ability of gamma caprolactone to stimulate quorum quenching bacterial populations, combined with its rapid degradation in hydroponic cultures, makes it a potentially efficient and safe treatment for controlling blackleg and soft rot diseases in potato plants and tubers. Additionally, it teaches that this biocontrol strategy against plant pathogens, in which virulence is controlled by QS, could be extended to ornamental and food crop plants such as tomatoes and rice plants (See: Abstract; Discussion).
Rhizopus stolonifer (soft rot) is considered the most important species in the genus Rhizopus and disease symtoms that characterize R. stolonifer infections are watery areas quickly covered by coarse gray hairy mycelia forming a mass of black sporangia at their tips. Due to the wide array of hosts that R. stolonifer can infect and its fast penetration and colonization, it has become an important target to control. It teaches that R. stolonifer is controlled using fungicides and that azoxystrobin is one of the fungicide which has achieved notable control of this fungus. (see: Abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Kobayashi to incorporate the teachings of Cirous and Silvia and specifically include gamma caprolactone and azoxystrobin in the formulation of Kobayashi. One would have been motivated to do so because Cirous teaches that the ability of gamma caprolactone to stimulate quorum quenching bacterial populations, combined with its rapid degradation in hydroponic cultures, makes it a potentially efficient and safe treatment for controlling blackleg and soft rot diseases in potato plants and tubers. This ability can also be extended to ornamental and food crop plants such as tomatoes and rice plants as taught by Cirous and discussed above. Since Kobayashi teaches an agrochemical formulation comprising pesticide active ingredients, one skilled in the art looking to apply the agrochemical formulation of Kobayashi on crop plants would have been motivated to include gamma caprolactone in the formulation because of the benefits taught by Cirous for controlling blackleg and soft rot diseases. Moreover, one skilled in the art would have had a reasonable expectation of success because Kobayashi already discloses that lactones are included in the composition and teaches that the composition becomes a clear and uniform microemulsion form, and the storage stability becomes very good by including lactones and further discloses gamma caprolactone as one of the lactone that can be included. Thus, one of ordinary skill in the art would have been strongly motivated to include specifically gamma caprolactone in the composition of Kobayashi because of the benefits of including gamma caprolactone on crop plant for controlling blackleg and soft rot diseases in crop plants. 
Rhizopus stolonifer (soft rot) disease. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In the instant case, Cirous teaches gamma caprolactone is an efficient and safe treatment for controlling blackleg and soft rot diseases in food crop plants and Silivia teaches that the azoxystrobin fungicide achieves notable control of Rhizopus stolonifer (soft rot) disease, therefore one skilled in the art would have been motivated to include both gamma caprolactone and azoxystrobin into the formulation of Kobayashi with a reasonable expectation of success because Kobayashi teaches both gamma caprolactone and azoxystrobin can be included in its formulation. 
With respect to claim 16 recitation wherein the agrochemical active ingredient is dissolved in gamma caprolactone or 2-acetyl-gamma-butyrolactone, as evidenced by the PPDB reference, azoxystrobin has a low solubility in water (6.7 mg/l at 20 C). Therefore, the agrochemical active azoxystrobin would necessarily dissolve in gamma caprolactone and not in water because azoxystrobin has low solubility in water.
With respect to claim 20, wherein the agrochemical active has an aqueous solubility of less than 10 g/l at 20 C, as evidenced by the PPDB reference, azoxystrobin has a low solubility in water (6.7 mg/l at 20 C) and therefore reads on instant claim 20. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616